FILED
                           NOT FOR PUBLICATION                              JUN 06 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50119

              Plaintiff - Appellee,              D.C. No. 3:12-cr-01918-BTM-1

  v.
                                                 MEMORANDUM*
MIGUEL ANGEL RIVAS-BARRERA,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Southern District of California
                   Barry T. Moskowitz, District Judge, Presiding

                             Submitted June 4, 2014**
                               Pasadena, California

Before: KOZINSKI, Chief Judge, and TROTT and CALLAHAN, Circuit Judges.

       Miguel Rivas-Barrera appeals his conviction for importation of marijuana.

We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. Because the




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
parties are aware of the facts and circumstances of this case, we repeat them only

as necessary to illuminate our decision.

                                            I

      Rivas-Barrera’s claim of prosecutorial misconduct in the presentation of the

prosecutor’s argument to the jury is without merit under any standard of

review—much less for plain error. The prosecutor’s arguments about which

Rivas-Barrera complains are simply fair comments involving legitimate inferences

from the evidence. See United States v. Henderson, 241 F.3d 638, 652 (9th Cir.

2000) (“Prosecutors have considerable leeway to strike ‘hard blows’ based on the

evidence and all reasonable inferences from the evidence.”).

                                           II

      The district court did not abuse its discretion in refusing to instruct the jury

that the defendant “contends that a third party was responsible for loading [his] car

with marijuana.” This formulation was more argument than instruction, especially

where the defendant had chosen not to take the stand. United States v. Parker, 991

F.2d 1493, 1497 (9th Cir. 1993) (rejecting a claim of error on a proposed

instruction “was more like a closing argument than a statement of applicable law”).

Moreover, the instructions given to the jury were accurate and adequate.

      AFFIRMED.


                                           -2-